Citation Nr: 0510912	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of in-
service urethral discharge and gonococcus infection of the 
urethra.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected status post 
appendectomy with postoperative repair of lysis of adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The case returns to the Board following a remand to the RO in 
April 2004. 

The Board notes that the veteran testified before a Veterans 
Law Judge at a Travel Board hearing in December 2001.  A 
transcript of that hearing has been associated with the 
claims folder.  The Board notified the veteran by letter 
dated in August 2003 that the Veterans Law Judge was no 
longer employed at the Board and offered him the opportunity 
for another Board hearing.  The veteran testified before the 
undersigned in January 2004 at a Board hearing in Washington, 
DC.  A transcript of that hearing has also been associated 
with the claims folder.

In the April 2004 remand, the Board referred to the RO the 
issue of entitlement to an increased disability rating for 
the service-connected appendectomy scar, which was raised 
during the January 2004 Board hearing.  The Board is unable 
to discern whether the RO has addressed the issue.  The 
matter is again referred to the RO for any necessary action.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of a nexus between the 
veteran's urethral stricture and the urethral discharge and 
gonococcus infection of the urethra shown in service. 

3.  There is no competent evidence of a current chronic 
stomach disorder.


CONCLUSIONS OF LAW

1.  Service connection for residuals of in-service urethral 
discharge and gonococcus infection of the urethra is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Service connection for a stomach disorder, to include as 
secondary to service-connected status post appendectomy with 
postoperative repair of lysis of adhesions is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in May 2001 and April 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
evidence or information the veteran was responsible to 
provide.  In addition, the February 2005 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The Board therefore finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO made it initial determination in August 1999, years before 
the enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  

In any event, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

In addition, VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) must conform to 38 C.F.R. § 3.159(b)(1) and request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, the April 2004 VCAA 
notice letter complies with this requirement.  The veteran 
responded in April 2004 that he had no additional evidence.  

With respect to the duty to assist, the RO has obtained 
service medical records, VA treatment records, and a VA 
medical opinion.  The veteran has provided various private 
medical records and statements, but has not authorized VA to 
obtain any additional evidence.  As there is no indication 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

First, the veteran argues that he suffers from urethral 
stricture as a result of the urethral discharge and 
gonococcus infection of the urethra he suffered in service.  
Service medical records confirm that the veteran was treated 
in service in May 1946 for urethral discharge associated with 
gonococcus infection of the urethra.  Evidence from the U.S. 
Marine Hospital in Norfolk, Virginia show that the veteran 
was treated for urethral discharge and gonorrhea in October 
1947 and urethral discharge without evidence of gonorrhea in 
November 1947.  

Evidence from the U.S. Marine Hospital in New Orleans 
indicates that the veteran was treated after service in 
November 1948 for gonorrhea.  In December 1948, the veteran 
was diagnosed as having urethral stricture.   

The veteran submitted a December 2001 statement from A. 
Beacham, M.D., the veteran's treating urologist.  Dr. Beacham 
noted that the veteran had urethritis in service in May and 
June 1946.  He added that the veteran continued to have 
urethral discharge thereafter.  It was Dr. Beacham's opinion 
that the urethral strictures the veteran developed were the 
result of that inflammatory process.  

On the other hand, a June 2003 VA examiner opined that it was 
more likely that the veteran's multiple post-service episodes 
of gonorrhea contributed to the development of the urethral 
stricture, rather than the single in-service episode of 
gonorrhea.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In a March 2005 argument, the veteran's representative 
contends that, because Dr. Beacham is the veteran's treating 
physician, the Board should afford more weight to his 
opinion.  The Board emphasizes that it is not bound to do so.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (Court 
declines to adopt rule in which the opinion of a treating 
physician is accorded more weight in the evaluation of 
veterans claims).  However, the Board does find the opinion 
from Dr. Beacham, who is a specialist in urology, to be 
particularly persuasive.  

In addition, although the Board acknowledges that the veteran 
was treated for gonorrhea multiple times up to and including 
in 1950, urethral stricture was noted in 1948, essentially 
during the course of treatment for only the second post-
service episode of gonorrhea.  Given the actual chronology of 
the disorder, in light of Dr. Beacham's opinion, the Board 
resolves doubt in the veteran's favor and finds that the 
evidence supports service connection for urethral stricture 
as a residual of the in-service urethral discharge and 
gonococcus infection of the urethra.  38 U.S.C.A. § 5107(b).  
The appeal is granted.     

Second, the veteran contends that he has a stomach disorder 
related to service or to his service-connected status post 
appendectomy with postoperative repair of lysis of adhesions.  
Service medical records are negative for any chronic stomach 
disorder or any stomach complaints.  Moreover, there is no 
competent evidence showing that a current chronic stomach 
disorder exists.  Service connection requires the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, both private and VA medical records fail to 
disclose any diagnosis of a stomach disability.  Therefore, 
the preponderance of the evidence is against service 
connection for a stomach disorder, either on a direct basis 
or as secondary to a service-connected disability.    





ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for residuals of in-
service urethral discharge and gonococcus infection of the 
urethra is granted. 

Service connection for a stomach disorder, to include as 
secondary to service-connected status post appendectomy with 
postoperative repair of lysis of adhesions is denied. 



                        
____________________________________________
	CHRISTOPHER J. GEARIN	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


